DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered. Claims 1-3, 5-13 and 15-17 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant Arguments/Remarks filed 8/16/2022 have been fully considered. 
In response to applicant's argument that the cited references fail to teach the limitation:
“rank the events based on a number of sub-events in the event and level of importance in descending order of importance, wherein importance is based on a distribution that models interestingness of the sub-events, wherein the interestingness is a measure dependent upon a distribution that models interestingness over an elapsed time period, social media metadata accumulated over a specified elapsed period of time, and on the number of media collection items that have been marked as a favorite or for sharing”, that Kraus is silent in relating to “social media data”, examiner respectfully disagrees.
Kraus does not mention “social media”, however, para. 36 teaches: media-based communication… may be assisted by metadata (metadata that may be user supplied, supplied by a measuring device (e.g. in a camera); para. 85-86: over 12000 images were collected from 15 participants. The resulting event judgments for each set were plotted against scaled time as in FIG. 7: proportion of total events in relating to a time line; para. 54, 65-69: hierarchical clustering of media items e.g., images. Different clusters or sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events and so on, each cluster is designated as a different level: event, sub-event, etc.
Slaney further teaches at para. 72: favorably received and then consummated by the users that receive suggestions to make the connections. This can enable efficient use of social network resources and avoid annoying users by preventing or reducing suggestions for meaningless or unlikely matches; para. 76: in social networks where images such as photographs or other content (e.g. music, blogs, and so forth) are associated with different users, contacts can be suggested between users whose content shares similar ratings, and where the ratings are optionally higher than a minimum threshold. The ratings can indicate quality, popularity, average interestingness, or any other measure or criterion or blend of criteria…Similarity of the content itself can also form a basis of similarity. These ratings can for example be provided by other users in the network via popular vote or feedback and/or can be determined by the social network based on user or traffic flow within the network (e.g., number of hits or views within a particular time period),…common content or content that users have commented or marked as favorites in common (e.g., photographs) can also be used to evaluate similarity or potential affinity between users; para. 83: an average "influence" of users can be measured and evaluated, using network influence models. Such models describe a probabilistic process in which a meme spreads virally through a social network/a distribution that models interestingness, according to transition probabilities on all the edges of a graph representation of the network. 
Zuckerberg teaches rank events based on also in descending order of importance at col. 3:9-11: identify events, relationships, news items and other objects of interest to the user, and to rank them in importance to the user as reflected in the descending order. Thus, the combination of teachings of the cited prior art does teach the argued limitation since users’ profiles or interests have been applied/modeled for measuring the importance for ranking of items to suggest or return to users.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 2006/0104520) in view of Slaney (US 20090319288) and further in view of Zuckerberg (US 10341404) and Kuramoto (US 20070127783).
As per claim 1, Kraus et al. discloses a processor-accessible memory configured to store a media collection, wherein the media collection comprises a plurality of media collection items, and wherein the media collection items capture a plurality of events; a processor configured to cluster the media collection items into events (para. 11-13: provide automatic clustering methods which can automatically classify and sort large collections of images; para. 28, 67-71: determines the organization of events in the database… sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events dividing respective sub-events; para. 79: image database.)

cluster, within each event, media collection items into sub-events based at least on color distribution as determined by block-level color histogram similarity associated with the respective media collection items to form a hierarchical event structure (para. 11-13: classifying a sequence of records into event based upon feature values. The clusters are arranged in decreasing order of relative likelihood of respective feature differences representing separations between events…automatically classify and sort large collections of images; para. 38-39: examples of different types of features values suitable for image-type records: time, date, …presence of people, presence of specific individuals, scene type, image characteristics, such as colorfulness, kinds of colors, and sharpness, and combinations of two or more of these; para. 46-48: with images the feature values of image content similarity can be based on such measures as image contrast, dynamic range, and color characteristics. Another image content-based feature value is block histogram differences of chronologically ordered images. Block histogram similarity can be determined in ways known to those of skill in the art, such as the procedure described in U.S. Pat. No. 6,351,556, which is hereby incorporated herein by reference. Thus, clustering images can be based on the color feature characteristics of the images and block histogram similarity; para. 49: n is the number of bins in the histogram. Because each bin represents an event and sub-events, and feature values, i.e., color characteristic can be used to classify/cluster images, the histogram of bins/events and sub-events represent a hierarchical event structure - See para. 65-69: hierarchical clustering of media items e.g., images. Different clusters or sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events and so on, each cluster is designated as a different level: event, sub-event, etc.; para. 53-56: classifies records/images into distinct categories/bins/clusters. The records are ranked in feature value order. The ordinate of the histogram is the number of images having the indicated time difference.)

rank the events based on a number of sub-events in the event (para. 12-13: classifying a sequence of records into events based upon feature values. In the method, feature differences between consecutive records are determined. The feature differences are ranked. A sequence of three or more clusters of feature differences is computed. The clusters are arranged in decreasing order of relative likelihood of respective feature differences representing separations between events. Therefore, the ranked feature differences/events in decreasing order which is equivalent to ranking based on the sub-events within each event – see claims 1-5; para. 39-40: feature values are treated herein as numerical values, allowing ranking of images’ feature values: time date, location, presence of people, scene type, image characteristics, grouping images by events; para. 53-56: classifies records/images into distinct categories/bins/clusters. The records are ranked in feature value order... The rank ordered feature differences define an unclustered difference set. Clustering is then started by partitioning from the unclustered difference set a cluster of feature differences representing separations between events; para. 58-60: a boundary is a value level in a histogram or other ranking of feature value differences that separates two groups having different likelihoods of being events; para. 64-65: grouping methods including hierarchical clustering; para. 71: after the records are grouped into events, procedures can be used to further sub-classify within each event.)  
social media metadata accumulated over a specified elapsed period of time (para. 3: images are automatically classified by events and the like using image information and metadata, and more particularly, to multi-tiered image clustering; para. 7-9: like event detection, this process involves multiple steps and considers both image content and date-time. However, the role of the two information sources is reversed. The algorithm first compares the content of adjacent images and tentatively marks sub-event boundaries. These sub-events are then checked against the date-time information and are merged if the boundaries don't align with real time differences; para. 23: separations between events; fig. 7: events versus time difference for a database of images; para. 28: may have been obtained from a variety of sources, such as a digital camera (not shown) or a scanner (not shown). Images may also be input directly from a digital camera; para. 35, 43-45: metadata from images captured originally on film generally includes this information. Digital cameras commonly assign filenames to images in a sequential manner. Specific examples of internal differences include elapsed time and distance from a previous image). 
identify a plurality of event attributes for each of the ranked events; wherein the event attributes are selected from the group consisting of event class, event size, and media type of the event; receive a selection of a preferred event attribute selected from the group of event attributes consisting of event class, event size, and media type of the event; determine a target distribution for the selected preferred event attribute; select a subset of the events based on their respective ranking, and the target distribution of the preferred event attribute (para. 3: images are automatically classified by events and the like using image information and metadata, and more particularly, to multi-tiered image clustering; para. 12-13: classifying a sequence of records into events based upon feature values. In the method, feature differences between consecutive records are determined. The feature differences are ranked. A sequence of three or more clusters of feature differences is computed. The clusters are arranged in decreasing order of relative likelihood of respective feature differences representing separations between events. Therefore, the ranked feature differences/events in decreasing order which is equivalent to ranking based on the sub-events within each event – see claims 1-5; para. 35: media type: a variety of user contexts and environments. Exemplary contexts and environments include, without limitation, wholesale digital photofinishing (which involves exemplary process steps or stages such as film in, digital processing, prints out), retail digital photofinishing (film in, digital processing, prints out), home printing (home scanned film or digital images, digital processing, prints out), etc.; para. 38-40: feature values are treated herein as numerical values, allowing ranking of images’ feature values: time date, location, presence of people, scene type, image characteristics, grouping images by events; para. 44-46: the feature values can be a measure of the similarity of different records, e.g., with images the feature values of image content similarity can be based on such measures as image contrast, dynamic range, and color characteristics; para. 49: n is the number of bins in the histogram. Because each bin represents an event and sub-events, and feature values, i.e., color characteristic can be used to classify/cluster images, the histogram of bins/events and sub-events represent a hierarchical event structure - See para. 65-69: hierarchical clustering of media items e.g., images. Different clusters or sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events and so on, each cluster is designated as a different level: event, sub-event, etc.; para. 53-56: classifies records/images into distinct categories/bins/clusters. The records are ranked in feature value order. The ordinate of the histogram is the number of images having the indicated time difference; para. 59-62: the result of the repeated calculation is a sequence of mutually exclusive clusters of time differences, in decreasing order of the relative likelihood of the time differences between events. After inspecting the clustering and finer distinctions are desired, additional tiers can be calculated until the user is satisfied – finer distinctions, additional tiers are sub groups of events…feature time duration preferably 16 minutes.)
select a subset of media collection items to fulfill an output product based on the selected subset of event (para. 65-67: designation determines the organization of events in the database during further use, presentation to the user etc.…clusters are events and sub-events; para. 71: after the records are grouped into events, procedures can be used to further sub-classify within each event; para. 77-80: target ranges can be set for each tier based upon values determined heuristically using similar collections of records. Similarity can be determined manually or by use of image content analysis or the like)
 Kraus does not explicitly disclose a distribution that models interestingness of the sub-events, wherein the interestingness is a measure dependent upon a distribution models interestingness over an elapsed time period, and on the number of media collection items that have been marked as a favorite or for sharing. 
Slaney teaches 
a distribution that models interestingness of the sub-events, wherein the interestingness is a measure dependent upon a distribution models interestingness over an elapsed time period, and on the number of media collection items that have been marked as a favorite or for sharing (para. 34: a person's social network can also include various groups, for instance the individual's contacts can be grouped into work-related contacts, school-related contacts, social contacts, subgroups within one or more structured social networks; para. 72: favorably received and then consummated by the users that receive suggestions to make the connections. This can enable efficient use of social network resources and avoid annoying users by preventing or reducing suggestions for meaningless or unlikely matches; para. 76: in social networks where images such as photographs or other content (e.g. music, blogs, and so forth) are associated with different users, contacts can be suggested between users whose content shares similar ratings, and where the ratings are optionally higher than a minimum threshold. The ratings can indicate quality, popularity, average interestingness, or any other measure or criterion or blend of criteria…Similarity of the content itself can also form a basis of similarity. These ratings can for example be provided by other users in the network via popular vote or feedback and/or can be determined by the social network based on user or traffic flow within the network (e.g., number of hits or views within a particular time period),…common content or content that users have commented or marked as favorites in common (e.g., photographs) can also be used to evaluate similarity or potential affinity between users; para. 83: an average "influence" of users can be measured and evaluated, using network influence models. Such models describe a probabilistic process in which a meme spreads virally through a social network/a distribution that models interestingness, according to transition probabilities on all the edges of a graph representation of the network). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus and Slaney in order to organize and display photo collections in a storytelling structure or events, sub-events that are most interested to the users.
Kraus and Slaney do not explicitly disclose rank events based on also in descending order of importance.
Zuckerberg teaches 
rank events based on also in descending order of importance (col. 3:9-11: identify events, relationships, news items and other objects of interest to the user, and to rank them in importance to the user as reflected in the descending order.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney and Zuckerburg in order to identify and rank important events to display to the users in descending order.
Zuckerburg discloses the user may select media content preference settings at col. 4:3-25.  Kraus, Slaney and Zuckerburg do not explicitly disclose generating a target distribution curve.
Kuramoto et al. discloses 
determine a target distribution for the selected preferred event attribute comprising generating a target distribution curve (para. 18: a storage device storing at least a target distribution curve that shows predetermined target values for the color control of the flesh color pixels, wherein the flesh color controller compares the flesh color distribution curve with the target distribution curve, to carry out the color conversion of the flesh color pixels so as to make the flesh color distribution curve closer to the target distribution curve; para. 59, 64-65: captured images are stored in the memory card. When a main subject of the captured image is a person, the flesh color control is selected from the image process menu; the parameter calculator calculates weighting factors based on the input control amount; para. 75-81: the control amount can be input by editing the flesh color distribution curve itself at user’s request… it is possible to prepare other kinds of target distribution curves according to racial difference in flesh color, or according to distinction based on sex or age etc. Therefore, the target distribution curve can be generated/prepared based on color distribution of images.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerburg and Kuramoto et al. in order to allow the most user-desired or interested events with collections of items be presented to users.

As per claim 8, Kraus et al. disclosesa processor-accessible memory configured to store a media collection, wherein the media collection comprises a plurality of images; a processor configured to cluster the images into events (para. 11-13: provide automatic clustering methods which can automatically classify and sort large collections of images; para. 28, 67-71: determines the organization of events in the database… sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events dividing respective sub-events; para. 79: image database.)
cluster, within each event, images into sub-events based at least on color distribution as determined by block-level color histogram similarity associated with the respective images to form a hierarchical event structure (para. 11-13: classifying a sequence of records into event based upon feature values. The clusters are arranged in decreasing order of relative likelihood of respective feature differences representing separations between events…automatically classify and sort large collections of images; para. 38-39: examples of different types of features values suitable for image-type records: time, date, …presence of people, presence of specific individuals, scene type, image characteristics, such as colorfulness, kinds of colors, and sharpness, and combinations of two or more of these; para. 46-48: with images the feature values of image content similarity can be based on such measures as image contrast, dynamic range, and color characteristics. Another image content based feature value is block histogram differences of chronologically ordered images. Block histogram similarity can be determined in ways known to those of skill in the art, such as the procedure described in U.S. Pat. No. 6,351,556, which is hereby incorporated herein by reference. Thus, clustering images can be based on the color feature characteristics of the images and block histogram similarity; para. 49, 65-69: hierarchical clustering of media items e.g., images. Different clusters or sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events and so on, each cluster is designated as a different level: event, sub-event, etc.)count the number of sub-events within each event; determine a ranked list of events, wherein the ranked list prioritizes events based on a number of the sub-events within each event; social media metadata accumulated over a specified elapsed period of time; receive a selection of a preferred event attribute selected from the group of event attributes consisting of event class, event size, and media type of the event; calculate a target distribution for the preferred event attribute (fig. 4: number of differences is the number of clusters/sub-clusters; para. 3: images are automatically classified by events and the like using image information and metadata, and more particularly, to multi-tiered image clustering; para. 7-9: like event detection… sub-events are then checked against the date-time information and are merged if the boundaries don't align with real time differences; para. 12-13: classifying a sequence of records into events based upon feature values. In the method, feature differences between consecutive records are determined. The feature differences are ranked. A sequence of three or more clusters of feature differences is computed. The clusters are arranged in decreasing order of relative likelihood of respective feature differences representing separations between events. Therefore, the ranked feature differences/events in decreasing order which is equivalent to ranking based on the sub-events within each event – see claims 1-5;  para. 39-42: feature values are treated herein as numerical values, ranking of images’ feature values: time date, location, presence of people, scene type, image characteristics. Thus, clustering images can be based on the color feature of the images; para. 49: n is the number of bins in the histogram. Because each bin represents an event and sub-events, and feature values, i.e., color characteristic can be used to classify/cluster images, the histogram of bins/events and sub-events represent a hierarchical event structure - See para. 54, 65-69: hierarchical clustering of media items e.g., images. Different clusters or sets of clusters can be designated as events and as subdivisions, i.e., sub-events dividing respective events, sub-sub-events and so on, each cluster is designated as a different level: event, sub-event, etc.)
select a subset of the events based on a priority of the respective events on the ranked list and the calculated target distribution of the preferred event attributes (para. 17-21: histogram of time differences, boundaries and clusters are indicated in fig. 4; para. 48-50: n is the number of bins in the histogram…the feature values can be arranged in a histogram. An alternative block histogram difference determination method using predetermined thresholds which is also suitable; para. 53-55: images are ranked in chronological order; the feature differences are rank ordered in a histogram; para. 60-62: the result of the repeated calculation is a sequence of mutually exclusive clusters of time differences, in decreasing order of the relative likelihood of the time differences between events. After inspecting the clustering and finer distinctions are desired, additional tiers can be calculated until the user is satisfied – finer distinctions, additional tiers are sub groups of events; para. 64-67: designation determines the organization of events in the database during further use, presentation to the user etc.…clusters are events and sub-events).
proportionally allot a subset of the images according to the target distribution, wherein the subset of the plurality of images correspond to the selected subset of events from the ranked list of events (figs. 5-6: histograms illustrating the application of target range; fig. 7: a proportion of total events within scaled time difference; para. 39-40, 86: the sets of images were divided into different time difference ranges/tiers. Each time difference range was mapped to the event judgments to find the proportion of events at the start and end of the tier; para. 65-67: grouping including hierarchical clustering, designation determines the organization of events in the database during further use, presentation to the user etc.…clusters are events and sub-events; para. 71: after the records are grouped into events, procedures can be used to further sub-classify within each event.)
Kraus does not explicitly disclose a distribution that models interestingness of the sub-events, wherein the interestingness is a measure dependent upon a distribution models interestingness over an elapsed period of time, and on the number of images that have been marked as a favorite or for sharing.
Slaney teaches 
a distribution that models interestingness of the sub-events, wherein the interestingness is a measure dependent upon a distribution that models interestingness over an elapsed period of time, and on the number of images that have been marked as a favorite or for sharing (para. 72: favorably received and then consummated by the users that receive suggestions to make the connections. This can enable efficient use of social network resources and avoid annoying users by preventing or reducing suggestions for meaningless or unlikely matches; para. 76: in social networks where images such as photographs or other content (e.g. music, blogs, and so forth) are associated with different users, contacts can be suggested between users whose content shares similar ratings, and where the ratings are optionally higher than a minimum threshold. The ratings can indicate quality, popularity, average interestingness, or any other measure or criterion or blend of criteria…Similarity of the content itself can also form a basis of similarity. These ratings can for example be provided by other users in the network via popular vote or feedback and/or can be determined by the social network based on user or traffic flow within the network (e.g., number of hits or views within a particular time period),…common content or content that users have commented or marked as favorites in common (e.g., photographs) can also be used to evaluate similarity or potential affinity between users; para. 83: an average "influence" of users can be measured and evaluated, using network influence models. Such models describe a probabilistic process in which a meme spreads virally through a social network/a distribution that models interestingness, according to transition probabilities on all the edges of a graph representation of the network). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus and Slaney in order to organize and display photo collections in a storytelling structure or events, sub-events that are most interested to the users.
Kraus and Slaney do not explicitly disclose rank events based on also in descending order of importance.
Zuckerberg teaches 
rank events based on also in descending order of importance (col. 3:9-11: identify events, relationships, news items and other objects of interest to the user, and to rank them in importance to the user as reflected in the descending order.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney and Zuckerburg in order to identify and rank important events to display to the users in descending order.
Zuckerburg discloses the user may select media content preference settings at col. 4:3-25.  Kraus, Slaney and Zuckerburg do not explicitly disclose generating a target distribution curve.
Kuramoto et al. discloses 
calculating the threshold target distribution comprises generating a target distribution curve (para. 18: a storage device storing at least a target distribution curve that shows predetermined target values for the color control of the flesh color pixels, wherein the flesh color controller compares the flesh color distribution curve with the target distribution curve, to carry out the color conversion of the flesh color pixels so as to make the flesh color distribution curve closer to the target distribution curve; para. 59, 64-65: captured images are stored in the memory card. When a main subject of the captured image is a person, the flesh color control is selected from the image process menu; the parameter calculator calculates weighting factors based on the input control amount; para. 75-81: the control amount can be input by editing the flesh color distribution curve itself at user’s request… it is possible to prepare other kinds of target distribution curves according to racial difference in flesh color, or according to distinction based on sex or age etc. Therefore, the target distribution curve can be generated/prepared based on color distribution of images.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerburg and Kuramoto et al. in order to allow the most user-desired or interested events with collections of items be presented to users.

As per claim 9, Kraus et al. discloseswherein one of the preferred event attributes is event class (para 12: classifying a sequence of records/images into events based upon feature values/attributes; para. 39: different types of features values/attributes suitable for image type records are time, date, data time, location, presence of people, image characteristics etc.)
As per claim 10, Kraus teaches 
wherein one of the preferred event attributes is event size (para. 9: once event boundaries are established with the procedure above, additional steps are taken to further divide the events into sub-events; para. 44: subsets of predetermined size.) 
As per claim 11, Kraus et al. does not disclose target distribution and event type. 
Slaney et al. discloseswherein one of the preferred event attribute is media type of the event (para. 7, 39.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus and Slaney in order to display/recommend to users the most interested events/information to the users.

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 2006/0104520) in view of Slaney (US 20090319288) and further in view of Zuckerberg (US 10341404), Kuramoto (US 20070127783) and Wilson et al. (US 20120143921).

As per claims 2, 12, Kraus, Slaney, Zuckerberg and Kuramoto et al. do not disclose claim 2.  
Wilson et al. discloseswherein the ranking of events is based on a significance score of the event (para 70: the collected metadata describes the events, therefore, the metadata can be used by a scoring engine to score the significance of discrete events of the same type, based upon their real world importance; para. 89: evaluate the significance of specific events; 115: the scheduled activities list includes activities that the user has set e.g., anniversary events related to important contacts including deadline order).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerberg, Kuramoto and Wilson in order to display/recommend to users the most important events.

As per claims 3, 13, Kraus, Slaney, Zuckerberg and Kuramoto et al. do not explicitly disclose claim 3 and 13. 
Wilson et al. discloseswherein the ranking of events is based on a distribution that models the importance of an event over an elapsed time period (para 33-34: the list of recommendations is ordered based upon the importance of each recommendation to the stored objective; para. 70-71: the collected metadata describes the events, therefore, the metadata can be used by a scoring engine to score the significance of discrete events of the same type, based upon their real world importance; para. 81, 108: each score assigned to an event is changed depend upon the type of event and the amount of time that has elapsed; para. 115: event recommendations can be sorted in relating to level of importance and the elapsed time of events.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerberg, Kuramoto and Wilson in order to display/recommend to users the most important events.

Claims 5-7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 2006/0104520) in view of Slaney (US 20090319288) and further in view of Zuckerberg (US 10341404), Kuramoto (US 20070127783) and Omoigui (US 20100070448).
As per claims 5, 15, Kraus, Slaney, Zuckerberg and Kuramoto et al. do not disclose claim 5. 
Omoigui discloseswherein the ranking of events is based on metadata from social networks (para 1171: ranking events based on metadata e.g. time of events; para. 3372: social networking facilitates knowledge sharing to communities of interest e.g., physicians, researchers, workers are able to semantically and dynamically discover each other favorite documents, group/individual profiles; 3481: sharing ideas and findings, comments/ideas etc.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerberg, Kuramoto and Omoigui in order to display/recommend to users the most interested events to the users.
As per claims 6, 16, Kraus, Slaney, Zuckerberg and Kuramoto et al. does not disclose claim 6. 
Omoigui discloseswherein the ranking of events is based on metadata from social networks through analysis of user tags and comments (para 288: user tags; 1806: comments of the documents; 2958: return ranked newsworthy information from the recommendations based on context, time (metadata), and semantic strength; 3113, 3273: xml metadata includes ranking information based on the ranking information that comes from the KISes’ configured KDSes.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerberg, Kuramoto and Omoigui in order to display/recommend to users the most interested events/information to the users.
As per claims 7, 17, Kraus, Slaney, Zuckerberg and Kuramoto et al. does not disclose claim 7. 
Omoigui discloseswherein the ranking of events is based on the multimedia items capturing the events that have been marked by the user as being a favorite or to be used for sharing (para 959-960: users mark objects as favorites; 1183: data objects can be images; 1674: used to suggest information communities to the user; 1783: sharing information between users/entities.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kraus, Slaney, Zuckerberg, Kuramoto and Omoigui in order to display/recommend to users the most interested events/information to the users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bellegarda et al. (US 5737487) teaches at col. 9:53-63: each neighborhood is created by ranking each pair of sub-events from the highest value to the lowest, and by including in the neighborhood only a predetermined number of sub-events that have the highest ranked values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        9/23/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163